Title: To Thomas Jefferson from William C. C. Claiborne, 11 September 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     My Dear Sir 
                     
                     Territory of Orleans Concordia opposite Natchez Septr. 11th 1805.
                  
                  I left New Orleans on the 20th Ultimo, and reached this place on Yesterday;—on my Journey I was taken extreemly ill;—for seven days my Fevers were incessant and my Death was esteemed a probable event. But it has pleased God to prolong my life, and I now feel as if my Health would soon be restored.—I left New Orleans with a view of visiting the several Counties, and assisting personally in organizing the Militia; but I am now so enfebled, that I must (thro’ necessity) relinquish the design. A few days previous to my being taken sick, I was Honored with your letter of the 14th July.—The Articles to which you refer, were all forwarded by the Ship Comet to Baltimore, and I sincerly Hope they may reach you in safety.—To preserve the Skins, it became necessary to repack them; this may have deranged their Numbers, but I pursuade myself, no material inconvenience has ensued. I have lately been presented with a Skin of the Wild Cat of the Praire; It is the most beautiful Skin I ever saw, and shall be forwarded to you by the first Opportunity.—
                  Late accounts from New Orleans represent that City as very Healthy;—much labour had been exercised in adding to the beauty and health of the place;—The ditches around the Forts had been drained, and some of the Old Fortifications which were considered useless, have been leveled by my permission.—
                  I pray you to accept the best wishes of Dear Sir, Your faithful Friend!
                  
                     William C. C. Claiborne 
                     
                  
               